DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 09/09/2021. 
The present Application has an effective filing date 09/26/2019. 
Claims 1-20 are pending in the present Application with Claims 1, 9 and 17 being Independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1, 9 and 17, recites the limitation "the two inputs prior to comparing the filtered difference against a threshold ".  There is insufficient antecedent basis for this limitation in the claim "the two inputs”. Even though, it is well understood a pair of inputs consist of two inputs, the feature is not recited in the Claims. 
Claim 20, “wherein the processor is further programmed to assess and declare invalid an input that is in disagreement with all other inputs paired against it” is indefinite, because it is unclear how one is able to declare invalid an input against it.

Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 09/09/2021, with respect to the rejection of Claims 1-20  under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, have been fully considered but they are not persuasive, as set forth in the present office action. 
 Applicant cites the Memorandum, by Commissioner Bahr, following the decision in Berkheimer v HP, and explains that Step 2A Prong 2 can be satisfied if the claims recite subject matter that is NOT “well-understood, routine and conventional.”
 In step 2B analysis, Applicant asserts that the oscillatory failure filter represents a significant limitation that removes the claims from domain of the abstract idea. In that response the applicants maintained (and still maintain) that this oscillatory failure filter is not a well-understood, routine and conventional component in plural input voter circuits. The independent claims have been amended to recite that “the oscillatory failure detection filter is operative to filter the difference of the two inputs ....and to detect oscillatory failures which would otherwise be undetectable at sufficiently high frequencies.....:
In response to Applicant arguments, the Examiner notes the use of a low-pass filter for the purpose of rejecting high frequency signals with noise in voter circuits is “well-understood, routine and conventional” as evidenced by the by prior art references cited in the office action.  See prior Art References Cited on previous PTO-892 form.   
Liang; Joshua et al. (US 20180224885) PUB. 20180809. 
Zhu; Xiang et al. (US 8654823) PUB. 20140218. 
Dent; Paul W. (US 5894473) PUB. 19990413.	
Liang; Joshua discloses, Claim 3.  The serial-parallel conversion circuit according to claim 2, further comprising: a low-pass filter disposed between the phase detector and the autocorrelation circuit, wherein the low-pass filter includes: a majority voting circuit that stores a plurality of first phase detection signals. 
Zhu; Xiang discloses, Voter circuit 230 generates an output signal that is provided to a low pass filter 235.  Voter circuit reads values specified by signal 276 and/or signal 278, depending upon the current mode of operation, at appointed times e.g., as clocked by a reference clock signal or signals.  
 Dent; Paul discloses, The correlated signal is filtered in a low pass filter 142 in order to reject  interference generated by noise and unrelated signals.  Instead of the low pass filter 142, a majority vote circuit or an integrate and dump circuit may be used to reduce or despread the bandwidth or bit rate of the correlated signal. The output signal generated by the low pass filter 142 is processed further in an error correction decoder 144 which finally reduces the signal bandwidth or bit rate to the underlying digital information.
Clearly, the Claims recite an oscillatory failure detection filter which is a low-pass filter for the purpose of rejecting high frequency signals with noise in voter circuits which is “well-understood, routine and conventional” according to the cited references.
For example, as disclosed by Dent; Paul, the correlated signal is filtered in a low pass filter 142 in order to reject interference generated by noise and unrelated signals.  Clearly, as it is well known in the art, low pass filter are routinely deployed in systems for the purpose of filtering noise in high frequency signals. 
The Examiner notes that the logical function of the voter circuit, as recited in the Claims, can be performed by software executed by series of instructions in a general purpose computer being used as a generic tool for computing statistical averages. The Claims should recite that the voter circuit be part of a tangible system, i.e. an aircraft control system, for monitoring circular data and so on.
The claims, as currently amended, do not meet the Step 2A Prong 2, requirements of the test set forth in Alice v. CLS Bank and therefore the application is not in condition for allowance.    

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims 1, 9 and 17, recite mathematical concepts, under Step 2A Prong 1, according to the limitations, 
a processor programmed to compute a statistical average of the plural inputs by   calculating the mean and selecting the median, 
wherein the statistical average is computed by grouping the plural inputs into pairs and for each pair generating a minimum angular difference by selecting the minimum of:
(a) the absolute difference between the pairs of inputs, and 
(b) the conjugate of the absolute difference between the pairs of inputs; 
collectively using the minimum angular difference of each pair to generate the statistical average; and 
using the generated statistical average as the voted output.  
The limitations recited in the Claims, which as drafted, are directed to a group of mathematical concepts.
 According to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), under their broadest reasonable interpretation, the limitations cover performance of mathematical concepts, such as, mathematical relationships, mathematical formulas or equations, and mathematical calculations.   
 If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, such as in this case, using mathematical formulas or equations to compute a statistical average by calculating the mean and selecting the median then it falls within the “Mathematical Concepts” of abstract ideas.  Accordingly, the claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.  
This judicial exception is not integrated into a practical application under, under Step 2A Prong 2. In particular, the claims recite additional elements, such as, a “processor programmed to compute a statistical average of inputs by calculating the mean and selecting the median” are merely used as a generic tool. The additional element, such as a processor programmed to execute instructions for performing mathematical calculations is nothing else than a general purpose computer being used as a generic tool for computing statistical averages. Thus it constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements amounts to no more than a processor programmed to execute instructions, which cannot provide an inventive concept. Hence, the claims are not patent eligible under the 101 requirement.
In step 2B analysis,  the use of an oscillatory failure detection filter in computing the absolute difference between pairs of inputs in the claimed voter circuit, represents a “significantly more” recitation and an aspect of applicant’s claimed invention that is not well-understood, routine and conventional in plural input voter circuits.
 The use of a low-pass filter for the purpose of preventing high frequency signals with noise in voter circuits is “well-understood, routine and conventional” as evidenced by the by prior art references cited in the office action.
The dependent Claim 2-8, 10-16, 19, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
For example the additional elements recited in Claims 3 and 11 “calculating a regular arithmetic average if the absolute difference between the two inputs is less than or equal to 180 degrees, and summing the maximum of the two inputs to one-half the minimum angular difference between the two inputs if the absolute difference between the two inputs is greater than 180 degrees” do not amount to significantly more than the judicial exception, because they are mathematical calculations performed by a conventional computer used as a tool.
Therefore, the Claims recite an abstract idea, and hence non-eligible subject matter under the 101 requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: November 3, 2021
Non-Final Rejection 20211103
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov